Case 1:18-cr-00328-KPF Document 409-1 Filed 10/02/20 Page 1 of 6




                Exhibit A
                 Case 1:18-cr-00328-KPF Document 409-1 Filed 10/02/20 Page 2 of 6




(212) 373-3035

(212) 492-0035

rtarlowe@paulweiss.com




           October 1, 2020




           BY EMAIL

           Andrea M. Griswold
           Joshua A. Naftalis
           Max Nicholas
           Assistant United States Attorneys
           United States Attorney’s Office
               for the Southern District of New York
           One St. Andrew’s Plaza
           New York, NY 10007

                                   Re:     United States v. Anilesh Ahuja, et al., 18 Cr. 328 (KPF)

           Dear Andrea, Josh and Max:

                          We write to ask that the government provide certain information, described
           more fully below, to assist us in reviewing the production we received last week.

                 1. It appears that at least some of the time stamps on the emails do not reflect ET
                    times, and we are not able to discern the time zones from the face of the emails.
                    For example, SDNY_PPI_00004 has a time stamp of 12:32:25 p.m., but refers to
                    “going to court at 8:45”—suggesting that the email was sent before 8:45 a.m. ET.
                    Please let us know if you are able to identify the time zones reflected in the time
                    stamps in the email headers.
                 2. Certain emails produced by the government refer to specific voicemails received
                    (but apparently not produced) by the government. Please let us know whether those
                    voicemails exist. In particular, we note that:
   Case 1:18-cr-00328-KPF Document 409-1 Filed 10/02/20 Page 3 of 6


AUSAs Andrea M. Griswold, Joshua A. Naftalis, Max Nicholas
          a. Dinucci’s attorney sent an email to Andrea on April 4, 2017, at 8:27 p.m.,
             “Andrea – just left you a voice message,” to which Andrea responded,
             “Thanks, got your message.” That voicemail message (which, based on
             subsequent communications, appears to relate to Dinucci’s allocution) was
             not included in the government’s production. We also note that the call log
             does not appear to include an entry for that call from Dinucci’s lawyer.
          b. SDNY_PPI_00122 refers to a voicemail left for Andrea by counsel for
             Dinucci (presumably on June 10, 2019), which Andrea forwarded to Max.
             Neither the referenced voicemail, nor Andrea’s communication forwarding
             it to Max (if any), was included in the production.
   3. The May 2020 response to our FOIA request was produced by EOUSA. Last
      week’s production, however, does not appear to include any communication
      evidencing the transmittal of documents from the U.S. Attorney’s Office to
      EOUSA. Please let us know how the materials responsive to the FOIA request
      were transmitted to EOUSA and provide the cover letter (or email) under which
      they were transmitted.
   4. The government’s June 19, 2020 letter to the Court explained that Josh provided
      material responsive to our FOIA request to Associate U.S. Attorney McEnany on
      March 9, 2020, and that Mr. McEnany “requested the Office’s FOIA Specialist to
      reformat and chronologically order the material to facilitate review for
      exemptions.” Dkt. No. 368 at 3. SDNY_PPI_00181 appears to be the March 9,
      2020 email from Josh to Mr. McEnany attaching responsive material. The
      government’s production, however, does not include any communications between
      Mr. McEnany and the Office’s FOIA Specialist.

      In addition, there are differences between the versions of certain documents
      attached to Josh’s March 9, 2020 email to Mr. McEnany and the versions of those
      documents that were ultimately produced by EOUSA.                    For example,
      SDNY_PPI_00187 is an October 30, 2018 cover email from Josh to Andrea and
      Max enclosing the government’s redline of the proposed Majidi allocution, but that
      is not the same version of this email that we received in the FOIA production. The
      version included in the FOIA production on May 27, 2020 included “Hodge, Darian
      (USANYS)” in the header, and contained no attachment enclosing the redlined
      allocution. The government’s production does not indicate how the produced
      version came into the possession of EOUSA, why this header was in the version
      produced as part of the FOIA production but not in the version contained at
      SDNY_PPI_00187, or why the attachment was not included.

      Certain of the attachments to the March 9, 2020 email from Josh to Mr. McEnany
      (at pages SDNY_PPI_00193, 00198 and 00203) state “Image for this document
      EOUSA00114049 2 [or 52 2 or 55 2] is not exported.” Please let us know the
      meaning of that language, and whether it reflects the original content of these pages
      when emailed on March 9, 2020 or an issue with the government’s September 24,
      2020 production. Finally, in light of the issues noted above, and to facilitate our


                                           2
   Case 1:18-cr-00328-KPF Document 409-1 Filed 10/02/20 Page 4 of 6


AUSAs Andrea M. Griswold, Joshua A. Naftalis, Max Nicholas
      review of these documents against the documents produced by EOUSA, please
      provide a native version of the March 9, 2020 email.

   5. There are several unexplained redactions in the text messages between Josh and
      Andrea on June 11–12, 2020. Please provide the redacted text or, at minimum, an
      explanation for the redactions.
   6. There seem to be inconsistencies between the searches that were agreed to and the
      searches actually conducted. In particular:
          a. In our August 3, 2020 email exchange, the parties agreed to use the terms
             “Tarlowe,” “Ahuja,” “PPI,” “Majidi,” “Rosenberg,” “Naftalis,” “Redline,”
             and the FOIA file number to search and collect the emails of Mr. McEnany
             and the Information Management Specialist. But your September 24 letter
             suggests that those individuals used significantly more limited terms, and
             that each custodian applied different terms than the other. According to
             your letter, Mr. McEnany used the search terms “000663 or (‘Released
             Records’) /5/ TARLOW” (with the spelling later corrected to
             “TARLOWE”), and the Information Management Specialist used a
             different set of terms: “plea allocution,” “October 29, 2018,” “October 30,
             2018,” “October 31, 2018,” “Anilesh Ahuja,” “Amin Majidi,” “Jeremy
             Shor,” “Premium Point Investments,” and “PPI.” Please perform the
             agreed-upon searches or explain why these changes were made.
          b. Your September 24 letter also states that Mr. McEnany searched his
             “retained” emails using the terms “Naftalis,” “PPI,” “Tarlowe,” “FOIA,”
             and “Ahuja,” as a “check” on his search terms. To the extent that search
             was limited to “retained” emails rather than all emails captured by the
             backup system, please explain why it was limited in that way. Please also
             let us know whether the Information Management Specialist performed a
             similar “check” of his emails, and if so, what parameters he used.
          c. In your July 31, 2020 letter to the Court, you committed to reviewing all
             internal instant message chats on the USAO’s instant messaging system
             between and among the trial team for the week preceding and the week
             following the guilty plea hearings for Dole, Majidi, and Dinucci, and to use
             search terms for certain other periods. Dkt. 393 at 2. Please confirm that
             AUSA Metzner’s review included all instant messages, not limited by
             search terms, between and/or among the trial team and the supervisors, for
             the week preceding and the week following the guilty plea hearings for
             Dole, Majidi, and Dinucci. Similarly, please confirm that AUSA Metzner
             reviewed all instant messages—not limited by keyword search terms—
             between and among the trial team for the period June 3–June 11, 2019.
   7. Your September 24 letter states that you did not identify any additional materials
      for production on the government’s internal instant messaging system. However,
      it is not clear to us what universe of instant messages was available for review. At
      the July 24, 2020 conference, Andrea stated that “at least one member of the trial


                                           3
   Case 1:18-cr-00328-KPF Document 409-1 Filed 10/02/20 Page 5 of 6


AUSAs Andrea M. Griswold, Joshua A. Naftalis, Max Nicholas
      team’s chats are completely backed up.” July 24, 2020 Tr. 26:13-14. And in your
      July 31, 2020 letter to the Court, you stated that if you learned in the course of
      conducting your searches that any materials were not preserved, you would notify
      the Court and the parties of that fact at the time of production. Please confirm that
      all instant messages were in fact preserved for the relevant time periods for each of
      the three trial team members and the two supervisors.

   8. Your September 24 letter states that the trial team reviewed their own call detail
      records for the date ranges surrounding the guilty pleas of the cooperators and
      identified calls with counsel for the cooperators.
          a. Our understanding, as reflected in our July 28, 2020 and August 5, 2020
             emails to you, was that you would be reviewing call detail records in
             connection with the search of June 3 to June 11, 2019 communications
             ordered by the Court on August 5, 2020. The emails you have produced
             from this period, as well as 3500 material prepared on June 7 and 8, 2019,
             reflect that there were calls with counsel for each of Majidi, Dole, and
             Dinucci, during this period. Please confirm that you will review the call
             detail records for this period as part of your search.
          b. Please confirm which phone numbers were used in identifying
             communications with counsel for cooperators. Specifically, please confirm
             that the search would capture calls involving any of the following: (i) office
             and cell phone numbers for cooperators’ counsel; and (ii) office (including
             any trial room line) numbers, and work and personal cell phone numbers
             for the AUSAs.
   9. SDNY_PPI_00079 and SDNY_PPI_00094 are June 8, 2019 and June 10, 2019
      emails, respectively, that each enclose prior emails that were “Retrieved From
      Archive.” Our understanding is that this language reflects that those emails had at
      some point been deleted by the user. Please let us know if our understanding is not
      accurate, and if those emails were at any point deleted, please identify when they
      were deleted and by whom.
   10. Your September 24 letter states that text messages provided to AUSA Metzner that
       had been identified on a personal cell phone of a trial team AUSA were collected
       by a paralegal. According to the letter, the paralegal, with the trial AUSA’s
       assistance, conducted the agreed-upon word searches on text messages during
       relevant periods.
          a. Please confirm that the time periods searched included August 31, 2018 to
             December 31, 2018 (the four months surrounding Majidi’s guilty plea), and
             June 3, 2019 to June 11, 2019.
          b. Please confirm that for the time periods of October 24, 2018 to November
             6, 2018 (the two weeks surrounding Majidi’s guilty plea) and June 3, 2019
             to June 11, 2019, AUSA Metzner was provided with and reviewed all text
             messages from the trial AUSA’s personal phone. (Our understanding of the


                                            4
      Case 1:18-cr-00328-KPF Document 409-1 Filed 10/02/20 Page 6 of 6


AUSAs Andrea M. Griswold, Joshua A. Naftalis, Max Nicholas
                 government’s July 31, 2020 letter, as endorsed by the Court on August 5, is
                 that all text messages of the three trial AUSAs for the week preceding and
                 the week following the three guilty pleas and for the June 3, 2019 to June
                 11, 2019 period would be reviewed. Please confirm that to the extent that
                 the trial team used personal cell phones for work purposes, all text messages
                 from those devices for the relevant periods were included in the review.)
             c. Please clarify which text messages in the production were produced from
                work cell phones and which were produced from the personal cell phone.
      11. The September 24 letter states that text messages were “extracted” from the trial
          team’s cell phones, but that the Investigative Analysis professional was not able to
          “recover” text messages from those phones for 2017 or 2018. It further states that
          text messages were reviewed from the trial team member’s personal cell phone, but
          the Investigative Analysis professional was not able to “extract” the text messages
          from the personal cell phone. Please explain why these sets of text messages were
          not able to be “recovered” and “extracted,” respectively, and whether any text
          messages falling within the review periods had been deleted.
      12. SDNY_PPI_00054 reflects a draft circulated by Max on June 7, 2019, of a letter
          that was ultimately sent to the Court and the defense on June 8, 2019. Although
          we do not see any additional versions of the letter in the production, the draft
          circulated on June 7 and the letter ultimately submitted on June 8 appear to differ.
          Please confirm whether any other versions of the letter were identified during
          AUSA Metzner’s review, and if so, the bases for determining it was not appropriate
          to produce those versions.
      13. Finally, could you please explain the criteria used to determine whether a particular
          document should be produced.

             a. Your September 24 letter states that the decision to produce any given
                document does not reflect a determination that the document constitutes
                Brady, Giglio, or Triumph Capital material, but rather that production of
                the specific document in the circumstances of this case and to aid the court’s
                fact-finding inquiry is “appropriate.” Your letter does not explain what
                criteria were used to make that determination.

             b. The September 24 letter also does not indicate whether any potentially
                relevant documents were withheld based on a claim of work product or
                other privilege. To the extent they were, please provide a log identifying
                the basis for withholding such documents.
                                          Very truly yours,


                                          Richard C. Tarlowe
                                          Roberto Finzi
cc:      Counsel of Record


                                               5
